Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Four Oaks Fincorp, Inc. Four Oaks, North Carolina: We consent to the reference to our firm under the caption “Experts” and to the incorporation herein by reference of our report dated May 16, 2011, with respect to the consolidated financial statements of Four Oaks Fincorp, Inc. and subsidiary (the “Company”) as of December 31, 2010 and 2009, and for each of the years then ended included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010. /s/ Dixon Hughes Goodman LLP Raleigh, North Carolina August 17, 2011
